COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Stella D. Salmeron v. Atascocita Forest Community Association

Appellate case number:   01-20-00616-CV

Trial court case number: 1140217

Trial court:             County Civil Court at Law No. 1 of Harris County

        On July 27, 2021, this Court issued an opinion dismissing this appeal for lack of
jurisdiction. On August 12, 2021, appellant Stella D. Salmeron filed a “Motion For Extend of
Time to File a Motion to Rehearing” requesting an extension of “160 days, or what . . . the
Honorable Court may deem appropriate” to file a motion for rehearing. This Court granted the
motion, giving Appellant until September 18, 2021 to file any motion for rehearing. The order
stated no further extensions would be granted.

       On September 20, 2021, appellant Stella D. Salmeron filed a second motion for
“Extension of Time to File Motion to Rehearing or En Banc Reconsideration.” Appellant’s
second motion for extension of time to file a motion for rehearing is denied.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually

Date: October 5, 2021